DETAILED ACTION
[1]	Remarks
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
II.	Claims 1-12 are pending and have been examined, where claims 1-3, 5 and 10-12 is/are rejected and claim 4 and 6-9 is/are objected. Explanations will be provided below.
III.	Inventor and/or assignee search were performed and determined no double patenting rejection(s) is/are necessary.
IV.	Patent eligibility (updated in 2019) shown by the following: Claims 1-12 pass patent eligibility test because there are no limitation or a combination of limitations amounting to an abstract idea. Also the following limitation or the combinations of the limitations: “performs support item setting processing for setting a support item corresponding to the analysis results obtained by the analysis processing, among the plurality of support items, which are the identification classifications; and generates diagnosis support information, which is information used for diagnosis of a legion candidate area included in the observation image, based on an identification index corresponding to the set support item and the observation image” effects a transformation or a reduction of a particular article to a different state or thing / adds a specific limitation(s) other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application and providing improvements to the technical field of medical image analysis, which recite additional elements that integrate the judicial exception into a practical application and amounting significant more. 
V.	The PCT application, PCT/JP2017/026233, is considered and the examiner determined no reference prior art are relevant to the claims of the current application.

[2]	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim(s) 1-12 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): limitations are modified by sufficient structure or material for performing the claimed function; they are method claims with no association to generic placeholder(s); they are CRM claims. Upon examination of the specification and claims, the examiner has determined, under the best understanding of the scope of the claim(s), rejection(s) under 35 U.S.C. 112(a)/(b) is not necessitated because of the following reasons: sufficient support are provided in the written description / drawings of the invention.

[3]	Grounds of Rejection
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-3, 5 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi (US 20100182412) in view of Yamaguchi (US 20110301443).

Regarding claim 1, Taniguchi discloses a diagnosis support apparatus performing identification for a plurality of support items, which are identification classifications about diagnosis support, the diagnosis support apparatus comprising a processor (see figure 1B, computer includes processor, computer is the diagnosis support apparatus), wherein the processor 
performs analysis processing for acquiring analysis results including an analysis result about an observation mode by analyzing at least one of an input signal specifying the observation mode (see paragraph 55, observation device of a capsule endoscope has a red-color detection function for detecting a lesion such as bleeding from among at most about 60000 images captured over eight hours, paragraph 58); 
performs support item setting processing for setting a support item corresponding to the analysis results obtained by the analysis processing, among the plurality of support items, which are the identification classifications (see paragraph 81, extracting images including organs to be observed, images may be extracted on the basis of similarity of characteristics such as color components of images of the target organ because organs can be identified on the basis of the average of the color components in an entire image); and 

    PNG
    media_image1.png
    620
    1736
    media_image1.png
    Greyscale

generates diagnosis support information, which is information used for diagnosis of a legion candidate area included in the observation image, based on an identification index corresponding to the set support item and the observation image (see paragraph 55, when all images detected by the red-color detection are to be selected so as to be included in a report, it has been required that such images be selected in a one-by-one manner by pressing a "Frame Step Reproduction" button, see figure 3 above).
Taniguchi is silent in disclosing an observation image obtained by observing an inside of a subject with an endoscope. However, Taniguchi teaches shows capsule endoscope used for in-body-cavity examinations which suggests observations are made inside the body using an endoscope. Yamaguchi discloses an observation image obtained by observing an inside of a subject with an endoscope (see figure 5A, the tube is inserted into the body and figures 7A-C):

    PNG
    media_image2.png
    386
    904
    media_image2.png
    Greyscale
.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include observing an inside of a subject with an endoscope extract additional image parts of the internal organs for improving image analysis and making an accurate diagnosis.

Regarding claim 2, Yamaguchi discloses the diagnosis support apparatus according to claim 1, wherein the processor acquires an analysis result about which of white light observation and narrowband light observation an object in the subject is observed by, by analyzing either the observation image or an input signal inputted while observing the inside of the subject with the endoscope (see paragraph 48, first to fourth narrowband light sources 33 to 35 and 38, a photo-coupler 36, and a light source switching section 37, the broadband light source 30 may be a xenon lamp, white LED or micro-white light source). See the motivation for claim 1. 

Regarding claim 3, Yamaguchi discloses the diagnosis support apparatus according to claim 2, wherein if an analysis result showing that the object in the subject is observed by the white light observation is obtained, the processor sets at least one of a site in the subject where the legion candidate area has been image-picked up, a size of the legion candidate area and a classification result by a classification method having a plurality of classes for classifying the legion candidate area according to a shape of the legion candidate area, as the support item (see paragraph 66, area designating section 65 may set up the location and the size of the area designating frame Ra while displaying the area designating frame Ra on the monitor 14. The operator may manipulate the angle knob 21 of the handling portion 17). See the motivation for claim 1.

Regarding claim 5, Yamaguchi discloses the diagnosis support apparatus according to claim 2, wherein if an analysis result that the object in the subject is observed by the narrowband light observation is obtained, the processor further acquires an analysis result about whether the observation image is an enlarged image or not by analyzing the observation image (see paragraph 20, even while the magnification of the endoscopic image is changed or the distal end of the endoscope is turned in various directions during the imaging). See the motivation for claim 1.

Regarding claim 10, Yamaguchi discloses the diagnosis support apparatus according to claim 1, further comprising a storing portion in which a plurality of tables showing correspondence relationships between the analysis results obtained by the processor and the support items are stored, wherein the processor selects one table corresponding to a site in the subject where the legion candidate area has been image-picked up, among the plurality of tables, and sets the support item (see figures 5A-5B, below): 

    PNG
    media_image3.png
    281
    934
    media_image3.png
    Greyscale
.
See the motivation for claim 1. 

Regarding claims 11-12 see the rationale and rejection for claim 1. 

[4]	Claim Objections
Claims 4 and 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regards to claim 4, the examiner cannot find any applicable prior art providing teachings for the following limitation(s): “if the analysis result that the object in the subject is observed by the white light observation is obtained, the processor further acquires an analysis result about whether the legion candidate area is dyed or not by analyzing the observation image; and if the analysis result showing that the object in the subject is observed by the white light observation and an analysis result showing that the legion candidate area is dyed are obtained, the processor sets likelihood of each class in a classification method having a plurality of classes for classifying the legion candidate area according to texture of the legion candidate area, as the support item” in combination with the rest of the limitations of claims 1 and 2.

Regarding claim 6, the examiner cannot find any applicable prior art providing teachings for the following limitation(s): “the diagnosis support apparatus according to claim 5, wherein if the analysis result showing that the object in the subject is observed by the narrowband light observation and an analysis result showing that the observation image is an enlarged image are obtained, the processor sets likelihood of each class in a classification method having a plurality of classes for classifying the legion candidate area according to the texture of the legion candidate area, as the support item; in combination with the rest of the limitations of claims 1 and 2.

Claim 7 is objected because it depends on claim 6 which includes allowable subject matter. 

Regarding claim 8, the examiner cannot find any applicable prior art providing teachings for the following limitation(s): “the diagnosis support apparatus according to claim 5, wherein if the analysis result showing that the object in the subject is observed by the narrowband light observation and an analysis result showing that the observation image is an unenlarged image are obtained, the processor sets likelihood of each class in a classification method having a plurality of classes for classifying the legion candidate area according to a combination of a color tone and the texture of the legion candidate area, as the support item;” in combination with the rest of the limitations of claims 1 and 5.

Claim 9 is objected because it depends on claim 5 which includes allowable subject matter. 

Shiraishi (US 20160183774) discloses an inspection using an endoscope, for example, indigo carmine may be sprayed to the inside of the subject as a colorant, dye solution, indigo carmine is a dark blue colorant having an absorption spectrum shown (FIG. 11), but is silent in disclosing “if the analysis result that the object in the subject is observed by the white light observation is obtained, the processor further acquires an analysis result about whether the legion candidate area is dyed or not by analyzing the observation image; and if the analysis result showing that the object in the subject is observed by the white light observation and an analysis result showing that the legion candidate area is dyed are obtained, the processor sets likelihood of each class in a classification method having a plurality of classes for classifying the legion candidate area according to texture of the legion candidate area, as the support item.”

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX LIEW (duty station is located in New York City) whose telephone number is (571)272-8623 (FAX 571-273-8623), cell (917)763-1192 or email alexa.liew@uspto.gov. Please note the examiner cannot reply through email unless an internet communication authorization is provided by the applicant. The examiner can be reached anytime. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX KOK S LIEW/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Telephone: 571-272-8623
Date: 8/8/22